



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Nguyen, 2012 ONCA 644

DATE: 20120926

DOCKET: C52539

Sharpe, Simmons, and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hung Man Nguyen

Appellant

Kristin Bailey, for the appellant

Jeremy Streeter, for the respondent

Heard: September 24, 2012

On appeal from the conviction entered on March 11, 2010
    by Justice Norman S. Douglas of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown agrees that the sentence appeal should be allowed and the sentence
    reduced to 15 months, in effect, the time he has already served.  We agree and
    allow the appeal on that basis.


